Per Curiam.
Defendant appeals from an order of the district court denying his motion for a reduction in alimony payments. We affirm.
Plaintiff wife was granted a divorce in March 1971. The amount of alimony payable to her was established by a stipulation. In July 1971, defendant made a motion to reduce the alimony. It was denied. In January 1972, defendant again moved for reduction of alimony. That motion was also denied. This appeal followed.
Nothing in the moving papers or in the presentation to this court shows a change in circumstances of either party which compels an amendment to the decree. Accordingly, the order is affirmed. Plaintiff is awarded $400 attorneys’ fees on this appeal.
Affirmed.